Hughes, J., (after stating the facts.) The statute of Missouri, requiring the record in that state of an1 instrument by which title to personal property is retained in the vendor thereof, until payment therefor is fully made, to give it validity against creditors, has no operation or effect in Arkansas. By the laws of Missouri, as proved in this case, the reservation of title by the seller .until the property is paid for, though invalid as against third persons, unless the contract is reduced to writing, acknowledged and duly recorded, is valid as between the parties; and if the purchaser, holding possession under such a conditional sale, brings the property into Arkansas, and here sells it to a third person, the title of the latter cannot prevail against that of the original vendor, under the laws of Missouri. Weinstein v. Freyer, 93 Ala. 257, and eases cited. Under the settled decisions of this court, where the vendor of personal property expressly retains the legal title in himself until the purchase money is paid, no title passes to the purchaser by the delivery of possession, and he can convey none to a subsequent purchaser, though without notice, until the purchase money is paid. Was the repayment by the vendor to the vendee of the purchase money that had been received by the vendor, less 25 per cent., as required in such case by section 5181 of the Missouri Revised Statutes, a condition precedent to the right to sue for the recovery of the property in the state of Arkansas'? The contract in this case was made and was to be performed in Missouri. This being true, the laws of Missouri must govern as to the validity, interpretation and construction of the contract. But the remedy to enforce it, or to recover damages for its breach, must be pursued according to the law of the forum where the suit is brought. Jones v. Jones, 18 Ala. 248, and cases cited. The law of the forum governs the remedy. A vendor of personal property in this state, on condition that the title remain in him till the purchase money is paid, is not required by our statute to refund any of the purchase money he may have received before bringing suit to recover the property. This requirement of the Missouri statute pertains to the remedy, and does not.affect the validity, interpretation, or construction of the contract. The contract was valid in Missouri, where it was made and to be performed, and is valid here where it is to be enforced. Finding no error, the judgment is affirmed.